Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-61412

  PAMELA TITUS,

         Plaintiff,

  v.

  LVNV FUNDING, LLC, and
  RESURGENT CAPITAL SERVICES L.P.,

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff Pamela Titus (“Plaintiff”) sues Defendant LVNV Funding, LLC and Defendant

  Resurgent Capital Services L.P. (collectively, the “Defendants”) for violations of 15 U.S.C §1692

  et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq., the

  Florida Consumer Collection Practices Act (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 10



                                                            PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Defendant Resurgent Capital Services L.P. (“Defendant-DC”) is a Delaware

  limited partnership, with its principal place of business located in Greensville, South Carolina.

          6.         Defendant-DC engages in interstate commerce by regularly using telephone and

  mail in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         Defendant LVNV Funding, LLC (“Defendant-Creditor”) is a Delaware limited

  liability company, with its principal place of business located in Greensville, South Carolina.

          9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

  DC sought to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          11.        This action involves the debt arising from a transaction between HSBC Bank, the

  original creditor, and Plaintiff involving an unsecured line of credit, of which was primarily for

  the personal benefit of Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s household

  (the “Consumer Debt”). Plaintiff is the alleged debtor of the Consumer Debt.

          12.        Defendant-DC is a debt collector governed by both the FDCPA and FCCPA.

          13.        Defendant-DC is a business entity engaged in the business of soliciting consumer

  debts for collection.

                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 10



           14.     Defendant-DC is a business entity engaged in the business of collecting consumer

  debts.

           15.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

           16.     At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of the Consumer Debt.

           17.     Defendant-DC is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

           18.     The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

  Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

           19.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

           20.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900145.

           21.     For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

  Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

  Florida Administrative Code, and keep such records current within one week of the current date.

           22.     Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

  Defendant-DC shall maintain: “[t]he debtor’s account of activity disclosing… a record of

  payments made by the debtor, including the date received and the amount and balance owing.”

           23.     Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

  Defendant-DC shall maintain: “basic information about the debt including, at minimum…

  [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

  and the date of the last payment.”

                                                                                                                PAGE | 3 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 10



          24.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

          25.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant-DC does maintain, are current to within one week of the current date.

          26.     On a date better known by Defendant-Creditor, the original creditor of the

  Consumer Debt, HSBC Bank, sold all rights, title, and interest in the Consumer Debt. Prior to the

  sale of the Consumer Debt by HSBC Bank, Plaintiff defaulted on the Consumer Debt.

          27.     On a date better known by Defendant-Creditor, Sherman Originator, LLC, sold all

  rights, title, and interest in the Consumer Debt to Defendant-Creditor.

          28.     Defendant-Creditor is the current creditor of the Consumer Debt.

          29.     The Consumer Debt is comprised of principal, interest, and fees, whereby the total

  amount of the Consumer Debt, pursuant to the agreement underlying the Consumer Debt, is subject

  to increase based on the principal portion of the Consumer Debt and the interest and fees which

  said principal is subject thereto.

          30.     On January 15, 2007, Defendant-Creditor conveyed a limited power of attorney to

  Defendant-DC for purposes of engaging in certain collection efforts on its (Defendant-Creditor’s)

  behalf, including, but not limited to the filing of bankruptcy proof of claim. Thereafter, or

  contemporaneous therewith, the Consumer Debt was assigned and/or referred to Defendant-DC

  for collection under the terms of said power of attorney.

          31.     In referring and/or assigning the collection of the Consumer Debt to Defendant-

  DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

  information that Defendant-DC had no legitimate business need for, the likes of which affected

  the reputation of Plaintiff. For example, Defendant-Creditor falsely disclosed to Defendant-DC

                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 10



  (the “Disclosure”), among other things, that the Consumer Debt allegedly owed by Plaintiff to

  Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

  the amount and character of the Consumer Debt owed by Plaintiff.

         32.      The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

  Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

  Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

         33.      By way of documents and information Defendant-DC maintains in accordance with

  Rule 69V-180.080, Florida Administrative Code: [1] Defendant-DC knew the Consumer Debt was

  comprised of principal, interest, and fees; [2] Defendant-DC knew that the total amount of the

  Consumer Debt was the sum of the principal portion of the Consumer Debt and the interest and

  fees said principal amount is subject thereto; and [3] Defendant-DC knew the Consumer Debt was

  subject to increase based on the amount of the principal portion of the Consumer Debt and the

  interest and fees which said principal is subject thereto.

         34.      On October 8, 2019, due to Plaintiff’s overall financial situation, Plaintiff filed a

  Chapter 13 bankruptcy petition.

         35.      Upon learning of the filing of Plaintiff’s Chapter 13 bankruptcy petition,

  Defendant-DC, acting on behalf of Defendant-Creditor, and consistent with the terms of its power

  of attorney, filed a proof of claim in Plaintiff’s bankruptcy case, alleging Plaintiff owed Defendant-

  Creditor $552.66 in principal only (the “POC”) with respect to the Consumer Debt.

         36.      The POC is a representation, means, and otherwise communication in connection

  with the collection of the Consumer Debt.




                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 10



          37.      The POC was signed under penalty of perjury by Defendant-DC’s employee, David

  Lamb, who, when signing the proof of claim, was acting within the course and scope of his or her

  employment with Defendant-DC.

          38.      By signing the POC under penalty of perjury and on behalf of Defendant-DC,

  David Lamb falsely represented the principal portion of the Consumer Debt as being $552.66.

  Further, by signing the POC under penalty of perjury and on behalf of Defendant, David Lamb

  falsely represented the total amount of the Consumer Debt as being only principal and containing

  no interest or fees.

                                           COUNT I.
                           VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                     (against Defendant-DC)

          39.      Plaintiff incorporates above-paragraphs 1-38 as though fully stated herein.

          40.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation of the character, amount, or legal status

  of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          41.      Defendant violated 15 U.S.C. § 1692e(2)(A) by and through the POC, in that,

  Defendant-DC falsely represented both the character and amount of the Consumer Debt to

  Plaintiff. Defendant-DC’s false characterization of the Consumer Debt constitutes an injurious

  withhold of information that the FDCPA required Defendant-DC to disclose to Plaintiff, as well

  as an invasion of Plaintiff’s right to such information.

          42.      Here, the POC falsely characterizes accrued interest charges and fees as principal.

  In so doing, Defendant-DC causes the least sophisticated consumer to believe, for example, that

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 10



  Consumer Debt was only principal1 and, as such, not otherwise subject to increase by way of

  interest and fees. Not only is such a portrayal of the Consumer Debt false, but it was a portrayal

  which Defendant-DC knew to be false assuming Defendant-DC maintains the documents and

  information Defendant-DC is required to maintain to retain a valid consumer collection license in

  Florida.

         43.       Further, with respect to the amount of the Consumer Debt, Defendant-DC falsely

  represents the principal portion of the Consumer Debt as being $552.66. In so doing, Defendant-

  DC causes the least sophisticated consumer to believe, for example, that he or she owes Defendant-

  Creditor an amount greater than the $552.66, because the POC falsely identifies $552.66 as only

  being principal and the total amount owed is principal plus interest and fees.

         44.       Thus, by and through the POC, Defendant violated § 1692e(2)(A) of the FDCPA.

         45.       WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                   (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.




  1
    The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
  “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
  yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
  1989. Further, the applicable definition of “principal” from Webster's Third New International
  Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
  or used as a fund.” Id. at 1802.

                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 10



                                               COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                              (against Defendant-DC and Defendant-Creditor)

          46.     Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though

  fully stated herein.

          47.     Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

          48.     Here, Defendant-DC knew that the Consumer Debt was not entirely comprised of

  principal and otherwise subject to interest and fees. Despite knowing this, Defendant-DC

  misrepresented the Consumer Debt as being entirely principal by and through the POC and

  otherwise attempted to collect an erroneous portrayal of the Consumer Debt from Plaintiff. In so

  doing, Defendant-DC violated § 559.72(9) of the FCCPA.

          49.     At minimum, Defendant-DC acted with apparent authority in attempting to collect

  the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

  Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

  provision of such services.

          50.     Defendant-Creditor purposely provided Defendant-DC with the information to

  collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

  nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

          51.     As such, the above-mentioned violation of § 559.72(9) is the result of Defendant-

  DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and




                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 10



  course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

  Creditor is vicariously liable for such FCCPA violation.

          52.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendants from engaging in further collection
                            activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

                                               COUNT III
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Defendant-Creditor)

          53.     Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though

  fully stated herein.

          54.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

  shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

  debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

  the other person does not have a legitimate business need for the information or that the

  information is false.” Fla Stat. § 559.72(5) (emphasis added).

          55.     As stated above, in referring and/or assigning the collection of the Consumer Debt

  to Defendant-DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff

  and/or information that Defendant-DC had no legitimate business need for, the likes of which

  affected the reputation of Plaintiff. By and through the Disclosure, for example, Defendant-

  Creditor falsely disclosed to Defendant-DC that the Consumer Debt allegedly owed by Plaintiff to


                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61412-RAR Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 10



  Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

  the amount and character of the Consumer Debt owed by Plaintiff.

         56.      The Disclosure affected Plaintiff’s reputation regarding the repayment of debts,

  Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

  regarding trustworthiness.

         57.      Thus, in light of the above, by disclosing false information regarding to the

  Consumer Debt allegedly owed by Plaintiff to Defendant-DC, Defendant-Creditor violated §

  559.72(5) of the FCCPA.

         58.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

         DATED: July 13, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540


                                                                                                             PAGE | 10 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
